DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2019/0131327) by Chou et al (“Chou”) in view of (US-2020/0295005) by Karda et al (“Karda”).
Regarding claim 16, Chou discloses in FIG. 7H and related text, e.g., a method for forming an image sensor (Title), the method comprising: 
forming a photodetector (612) in a substrate (602) along a first side of the substrate (bottom side); 
patterning a second side of the substrate, opposite the first side, to form a trench in the second side of the substrate (trench containing 628), wherein the trench is formed by sidewalls and an upper surface of the substrate (see FIG. 7H), and wherein the trench laterally surrounds the photodetector (see FIG. 7H); 
forming a first isolation layer (622) in the trench along the sidewalls and the upper surface of the substrate that form the trench (see FIG. 7H), the first isolation layer comprising a first dielectric (see par. 58) and having a first thickness; 
forming a second isolation layer (624) in the trench on sidewalls and an upper surface of the first isolation layer, the second isolation laver comprising a second dielectric (624) and having a second thickness; and 
forming a third isolation layer (626; provides for physical isolation between pixels) in the trench on sidewalls and an upper surface of the second isolation layer, the third isolation layer filling the trench, 
wherein a ratio of the first thickness to the second thickness is about 0.17 to 0.38 (see FIG. 7H; it shows relative thicknesses of 622 and 624; the relative thickness appear to be 1 to 4 or 1 to 5; hence, within the cited range; alternatively, such a range is well within the scope of POSITA, in light of explicit visual teachings provided by the reference).  

Chou does not disclose performing an alloy process on the first isolation layer.

Karda discloses in FIGs. 1-8 and related text, e.g., performing an alloy process on the first isolation layer (the whole reference deals with “hydrogen infusion”; see Title; which matches with Applicant’s “alloy process”, which in later claims cites hydrogen specifically; just like Applicant, Karda does a multi-purpose “hydrogen infusion”; especially see pars. 37, 45 which describe the process of doing the infusion through various isolation layers, such as layer 64 (see par. 46-47, etc.)).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Chou with “performing an alloy process on the first isolation layer” as taught by Karda, in order to improve performance of the device, for example, by eliminating dangling bonds on the substrate-insulator interface (pars. 46-47, for example).

Regarding claim 17, the combined method of Chou and Karda disclose in cited figures and related text, e.g., wherein performing the alloy process comprises exposing the first isolation layer to a heated environment comprising hydrogen (as was described above; this is the whole point of Karda reference; see Abstract).  
Regarding claim 18, the combined method of Chou and Karda disclose in cited figures and related text, e.g., substantially the entirety of claim structure but does not explicitly state “wherein forming the first isolation layer comprises depositing A1203 and at an O3 concentration of less than 200 g/m3”.

To elaborate briefly on the above, Chou specifically teaches that his “first isolation layer” is not limited by explicitly given example materials (par. 58), thus any well-known material is obvious in light of Chou’s explicit teachings.
  
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Chou and Karda with “wherein forming the first isolation layer comprises depositing A1203 and at an O3 concentration of less than 200 g/m3”, in order to form the isolation layer out of well-known material and in a method that produces the right material properties (to elaborate on the above, Al203 is a well-known material for use in deep trench layers, and is cited in Applicant’s own IDS references (hence, use of such a material is at the very least obvious in order to simplify the processing steps of making a trench for image sensor by using a well-known material); additionally, US-2020/006706, par. 158 provides a discussion on Al2O3’s density (cited here as a proof of material properties, and as a proof of Examiner’s assertions), in semiconductor applications; this same density Applicant later requires in his own claims (and discusses in his specification; see par. 28 specifically), and is making the layer of that density, by using the above concentration of oxygen (for example); since use of Al2O3 is known, and providing Al2O3 of that specific density is known, a POSITA would be drawn to use of O3 with the above specified concentration, in order to produce the Al2O3 layer of the desired density).
Regarding claim 19, the combined method of Chou and Karda disclose in cited figures and related text, e.g., wherein an interlayer dielectric layer comprising silicon dioxide is formed between the substrate and the first isolation layer when forming the first isolation layer (the first isolation layer can be Al2O3 (see discussion regarding claim 18); the creation of first isolation layer on silicon substrate, includes use of oxygen, in order to make aluminum oxide; thus, silicon substrate is inherently exposed to oxygen atmosphere; silicon substrates are notoriously well-known for forming “native oxide” at a “drop of a hat”; hence, formation of some “native oxide”, during formation of Al2O3 is extremely natural and is ), and wherein a ratio of a thickness of the interlayer dielectric layer to the first thickness is less than 0.2 (as was discussed regarding claim 16; numbers such as “0.2” are in line with explicit visual teachings).  
Regarding claim 20, the combined method of Chou and Karda disclose in cited figures and related text, e.g., wherein hafnium oxide is not deposited during, nor between, the forming formation of the first isolation layer, the second isolation layer, and the third isolation layer (Chou does not require use of hafnium oxide; thus meeting limitations).  
Regarding claim 21, the combined method of Chou and Karda disclose in cited figures and related text, e.g., substantially the entirety of claim structure but does not explicitly state “wherein forming the first isolation layer comprises depositing the first dielectric at a temperature of less than 210 degrees Celsius”.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Chou and Karda with “wherein forming the first isolation layer comprises depositing the first dielectric at a temperature of less than 210 degrees Celsius”, in order to form the isolation layer out of well-known material and in a method that produces the right material properties (to elaborate on the above, Al203 is a well-known material for use in deep trench layers, and is cited in Applicant’s own IDS; additionally, US-2020/006706, par. 158 provides a discussion on Al2O3’s density (cited here as a proof of material properties, and as a proof of Examiner’s assertions), in semiconductor applications; this same density Applicant later teaches in his own claims, and is making the layer of that density, by using the above concentration of oxygen (for example); since use of Al2O3 is known, and providing Al2O3 of that specific density is known, a POSITA would be drawn to use the above cited temperature, in order to produce the Al2O3 layer of the desired density).
Regarding claim 22, the combined method of Chou and Karda disclose in cited figures and related text, e.g., wherein the first isolation layer has a first density and the second isolation layer has a second density, greater than the first density, and wherein a ratio of the first density to the second density is about 0.35 to 0.37 (these are discussed above, including regarding claim 21; see US-2020/006706, par. 158: the above density is well-known for material used (Al2O3); for his second material, Applicant uses Ta2O5 (see par. 63 of Applicant’s spec); use of such material is not forbidden by Chou either (par. 59, etc.); use of such material is also well-known in the art (US-10790322, col. 22, line 45; discussed materials used for Deep Trenches, specifically in image sensor applications; Ta2O5 is a material cited; hence, use of such material is at the very least obvious in order to simplify the processing steps of making a Deep Trench by using well-known materials suited for the purpose); density of Al2O3 is known material property; density of Ta205 is also a known material property; hence Applicant’s ratio cited above will naturally come above as a matter of using the right materials (Al2O3 and Ta2O5)).  
Regarding claim 23, the combined method of Chou and Karda disclose in cited figures and related text, e.g., wherein the alloy process reduces a trap density at an interface between the first isolation layer and the substrate (discussed above; use of hydrogen anneal will result in hydrogen taking care of dangling bonds; this “reduces trap density”).  
Regarding claim 24, the combined method of Chou and Karda disclose in cited figures and related text, e.g., method for forming an image sensor, the method comprising (as discussed in claims above): 
forming a photodetector in a substrate along a first side of the substrate (as discussed in claims above); 
patterning a second side of the substrate, opposite the first side, to form a trench in the second side of the substrate, wherein the trench is formed by sidewalls and an upper surface of the substrate, and wherein the trench laterally surrounds the photodetector (as discussed in claims above);
 depositing a first isolation layer in the trench along the sidewalls and the upper surface of the substrate that form the trench, the first isolation layer comprising a first dielectric (as discussed in claims above); 
performing an alloy process on the first isolation layer to reduce a trap density at an interface between the first isolation layer and the substrate (as discussed in claims above); 
depositing a second isolation layer in the trench on sidewalls and an upper surface of the first isolation layer, the second isolation layer comprising a second dielectric different from the first dielectric (as discussed in claims above); and 
depositing a third isolation layer the trench on sidewalls and an upper surface of the second isolation layer, the third isolation layer filling the trench, wherein the first isolation layer is deposited at a temperature of less than 210 degrees Celsius (as discussed in claims above).  
Regarding claim 25, the combined method of Chou and Karda disclose in cited figures and related text, e.g., wherein the first dielectric comprises A1203 (as discussed in claims above), and wherein depositing the first isolation layer comprises depositing the A1203 at an 03 concentration of less than 200 g/m3 (as discussed in claims above).  
Regarding claim 26, the combined method of Chou and Karda disclose in cited figures and related text, e.g., wherein performing the alloy process comprises exposing the first isolation layer to a heated environment comprising hydrogen (as discussed in claims above).  
Regarding claim 27, the combined method of Chou and Karda disclose in cited figures and related text, e.g., wherein hydrogen atoms are arranged along the interface between the first isolation layer and the substrate after the alloy process is performed (as discussed in claims above).  
Regarding claim 28, the combined method of Chou and Karda disclose in cited figures and related text, e.g., wherein an interlayer dielectric layer is formed between the substrate and the first isolation layer when forming the first isolation layer, and wherein a thickness of the interlayer dielectric layer is less than a thickness of the first isolation layer (as discussed in claims above; regarding thickness specifically, since it is “native oxide”, it is ridiculously thin [Wingdings font/0xE0] single angstroms range).  
Regarding claim 29, the combined method of Chou and Karda disclose in cited figures and related text, e.g., wherein the first isolation layer has a first density and the second isolation layer has a second density, greater than the first density, and wherein a ratio of the first density to the second density is about 0.35 to 0.37 (as discussed in claims above).  
Regarding claim 30, the combined method of Chou and Karda disclose in cited figures and related text, e.g., wherein the first isolation layer has a first thickness, wherein the second isolation layer has a second thickness, and wherein a ratio of the first thickness to the second thickness is about 0.17 to 0.38 (as discussed in claims above).  
Regarding claim 31, the combined method of Chou and Karda disclose in cited figures and related text, e.g., method for forming an image sensor, the method comprising (as discussed in claims above): 
forming a photodetector in a substrate along a first side of the substrate (as discussed in claims above); 
patterning a second side of the substrate, opposite the first side, to form a trench in the second side of the substrate, wherein the trench is formed by sidewalls and an upper surface of the substrate, and wherein the trench laterally surrounds the photodetector (as discussed in claims above); 
depositing a first isolation layer in the trench along the sidewalls and the upper surface of the substrate that form the trench, the first isolation layer comprising a first dielectric (as discussed in claims above); 
performing an alloy process on the first isolation layer to reduce a trap density at an interface between the first isolation layer and the substrate (as discussed in claims above); 
depositing a second isolation layer in the trench on sidewalls and an upper surface of the first isolation layer, the second isolation layer comprising a second dielectric different from the first dielectric (as discussed in claims above); and 
depositing a third isolation layer the trench on sidewalls and an upper surface of the second isolation layer, the third isolation layer filling the trench, wherein the first dielectric comprises a metal-oxide (as discussed in claims above), and wherein an oxygen concentration of the metal-oxide is less than 200 g/m3 during the depositing of the first isolation layer. (as discussed in claims above)  
Regarding claim 32, the combined method of Chou and Karda disclose in cited figures and related text, e.g., wherein the first isolation layer is deposited at a temperature of less than 210 degrees Celsius (as discussed in claims above).  
Regarding claim 33, the combined method of Chou and Karda disclose in cited figures and related text, e.g., wherein performing the alloy process comprises exposing the first isolation layer to a heated environment comprising hydrogen (as discussed in claims above).  
Regarding claim 34, the combined method of Chou and Karda disclose in cited figures and related text, e.g., wherein the first isolation layer has a first thickness and the second isolation layer has a second thickness, greater than the first thickness, and wherein a ratio of the first thickness to the second thickness is about 0.17 to 0.38 (as discussed in claims above).  
Regarding claim 35, the combined method of Chou and Karda disclose in cited figures and related text, e.g., wherein the first isolation layer has a first density and the second isolation layer has a second density, greater than the first density, and wherein a ratio of the first density to the second density is about 0.35 to 0.37 (as discussed in claims above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
12/01/22

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894